Citation Nr: 1506867	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss of the right ear.

2.  Entitlement to an initial compensable rating for scarring of the right shoulder.

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder disability.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 10 percent for cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to June 2008.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2011 rating decision of the VA Regional Office (RO) in Houston, Texas.  

The Veteran was afforded a videoconference hearing at the RO in February 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record in Virtual VA.  There are also records in the Veterans Benefits Management System (VBMS) electronic file.

Following review of the record, the issues entitlement to initial ratings in excess of 10 percent for right shoulder disability, PTSD and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the appeal for entitlement to an initial (compensable) evaluation for right ear hearing loss was requested.

2.  On February 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the appeal for entitlement to an initial (compensable) evaluation for right shoulder anterior scar was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial (compensable) evaluation for right ear hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to an initial (compensable) evaluation for right shoulder anterior scar are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the instant case, during personal hearing on February 12, 2014, the appellant affirmatively withdrew the appeals of entitlement to an initial (compensable) evaluation for right anterior shoulder scar and entitlement to an initial (compensable) evaluation for right ear hearing loss.  As such, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to an initial (compensable) evaluation for right shoulder anterior scar and entitlement to an initial (compensable) evaluation for right ear hearing loss and the claims are dismissed.


ORDER

The appeal of entitlement to an initial (compensable) evaluation for right ear hearing loss is dismissed.

The appeal of entitlement to an initial (compensable) evaluation for right anterior shoulder scar is dismissed.


REMAND

The Veteran asserts and has presented testimony to the effect that the symptoms associated with his service-connected right shoulder arthritis, PTSD and cervical spine disability are more disabling than reflected by the currently assigned disability evaluations and warrant higher initial ratings.  The Board is of the opinion that further assistance to the appellant is required to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014) as to these matters.

At the outset, the record discloses that  the appellant is employed as of the date of the most evidence of record and as such, a total rating based on unemployability due to service-connected disability claim is not raised by the record. See Rice v. Shinseki, 22 Vet. App. 477 (2009).

Review of the record discloses that the Veteran had not had VA examinations for the service-connected disorders under consideration since September 2010.  The Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant will be scheduled for a current VA examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate VA examiner to evaluate the severity of service-connected right shoulder and cervical spine disabilities.  The examiner must be provided access to the appellant's claims folder, Virtual VA file, and VBMS file.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disorders, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  Any radiculopathy should also be detailed as it affects the cervical spine and upper extremities.  If none is found, this should also be documented.  The examiner must also provide an opinion as to the functional effects of the service-connected right shoulder and cervical spine disorders on the Veteran's ability to work.

2.  Schedule the Veteran for a VA psychiatric examination to determine the status of service-connected PTSD.  The claims folder and access to Virtual VA records must made available to the examiner.  All necessary tests and studies should be conducted to identify the degree of social and occupational impairment attributable to psychiatric disability.  The examiner should provide a full multi-axial evaluation, to include the assignment of a numerical score on the Global Assessment of Functioning (GAF) scale.  

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


